Name: Commission Regulation (EC) No 1903/98 of 7 September 1998 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1998/99 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic geography;  consumption;  trade policy;  marketing
 Date Published: nan

 EN Official Journal of the European Communities8. 9. 98 L 248/5 COMMISSION REGULATION (EC) No 1903/98 of 7 September 1998 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 2731/75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EC) No 2594/97 (4), in particular fixes a maximum moisture content of 14 % for cereals other than durum wheat; whereas, under Commis- sion Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking over of cereals by intervention agencies (5), as last amended by Regulation (EC) No 1612/98 (6), a maximum moisture content of 14,5 % was fixed; whereas Article 2(4) of that Regulation also provides that the Member States may be authorised at their request and under certain conditions to apply a moisture content of 15 % for cereals offered for intervention, with the exception of maize and sorghum; Whereas certain Member States have submitted requests to that end; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Member States listed in the Annex hereto are hereby authorised to fix a maximum moisture content of 15 % for cereals listed therein and offered for intervention during the 1998/99 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 281, 1. 11. 1975, p. 22. (4) OJ L 351, 23. 12. 1997, p. 10. (5) OJ L 74, 20. 3. 1992, p. 18. (6) OJ L 209, 25. 7. 1998, p. 25. EN Official Journal of the European Communities 8. 9. 98L 248/6 Member State Cereal ANNEX Maximum moisture content of cereals offered for intervention during the 1998/99 marketing year Austria All cereals except durum wheat, maize and sorghum Belgium All cereals except durum wheat, maize and sorghum Denmark All cereals except durum wheat, maize and sorghum Federal Republic of Germany All cereals except durum wheat, maize and sorghum Ireland All cereals except durum wheat, maize and sorghum France All cereals except maize and sorghum Netherlands All cereals except durum wheat, maize and sorghum